DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive.
On pages 11-12 of the response filed 30 August 2021 the applicant states that the amendments made to Figures 9-10 of the specification overcomes both the drawings objection and also the 112 rejection, however, the newly filed Drawings raise further issues regarding the last stage of the circuits. See below.

Drawings

The drawings were received on 30 August 2021.  These drawings are unacceptable.  New Figures 9 and 10 are not entered because they contain new matter in that they show the last stages SR(N) and TR(N) having a reset signal receiving a signal which is not supported by the specification since the specification never recites anything about the last stage receiving a signal.  In order to obtain entry upon .

Allowable Subject Matter

Claims 1-2 and 5-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The primary reasons for allowance is that the independent claims each similarly recite “…an input circuit, a reset circuit, a latch control circuit…and a scan signal output circuit; wherein the input circuit is connected to …a first node…the reset circuit is connected to…a second node…the latch control circuit is connected to the first node and the second node, respectively, and configured to control a potential of the first node to be opposite to a potential of the second node; and the scan signal output circuit…configured to supply a signal at the clock signal terminal to the scan signal output terminal under joint control of a signal at the first node and a signal at the second node, and to supply a signal at the first reference signal terminal to the scan signal output terminal under joint control of the first enable signal terminal and a signal at the first node” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Kim (US 2007/0296681); Wang (US 11,011,132); Fujita (US 2010/0097369); Huang (US 2017/0193946); Harada (US 2016/0225462); Hao et al. (US .

Conclusion

This application is in condition for allowance except for the following formal matters: 
Drawings correction.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
14 September 2021